 Case 3:20-cv-00060-K-BK Document 16 Filed 03/17/21          Page 1 of 1 PageID 257



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

GWENDOLYN GABRIEL, ET. AL,                §
    PLAINTIFFS,                           §
                                          §
V.                                        § CASE NO. 3:20-CV-0060-K-BK
                                          §
MERRY OUTLAW, ET. AL,                     §
    DEFENDANTS.                           §
                                          §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE


      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation on Defendant John Nation’s Motion to Dismiss for Failure to State

a Claim.   No objections were filed.     The Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS

the Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Defendant John Nation’s Motion to Dismiss for Failure to State a Claim is GRANTED.

Plaintiff’s claims against Nation are DISMISSED WITHOUT PREJUDICE to

Plaintiffs’ filing of an amended complaint. If, within 14 days of this order, Plaintiffs

fail to amend their complaint to cure the deficiencies noted herein, at the re-urging of

Nation, those claims will be DISMISSED WITH PREJUDICE.

      SO ORDERED.

      Signed March 17th, 2021.



                                               ____________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE
